Citation Nr: 1617681	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine disability.

2.  Entitlement to a rating in excess of 50 percent for a headache disability.

3.  Entitlement to a rating in excess of 10 percent for right knee disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to April 1972, and from June 1979 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2009, the Veteran filed a claim for increased ratings for his service-connected lumbar spine disability, headache disability, and right knee disability.  He was afforded VA examinations in November 2009 and August 2011.  He asserts that he is entitled to higher ratings and TDIU.

At the DRO hearing, the Veteran testified that he receives Social Security Administration (SSA) disability benefits due to his service connected disabilities.  While VA has some SSA records, the record does not contain a SSA decision granting disability benefits.

The Veteran's medical records show that he started walking with a cane in October 2011 and reported worsening back pain in August 2013.  Furthermore, a March 2014 lumbar spine MRI showed multiple disc bulges.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's lumbar spine disability, headache disability, and right knee disability.

Additionally, in January 2011, the Veteran filed a claim for TDIU.  As such, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision regarding the Veteran's entitlement to disability benefits.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected headache disability.  The examiner should also provide an opinion as to the impact of the disorder on the Veteran's employability.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine and right knee disabilities.  The examiner should also provide an opinion as to the impact of the disorders on the Veteran's employability.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




